COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ERIC DONNELL HARRIS,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00020-CR

Appeal from the

363rd Judicial District Court

of Dallas County, Texas 

(TC# F-0759223-W) 


MEMORANDUM  OPINION

	Eric Donnell Harris appeals his conviction for capital murder.  Appellant was convicted
by a jury and sentenced by the trial court to imprisonment for life in the Institutional Division of
the Texas Department of Criminal Justice.  We affirm.
	Appellant's appointed counsel has filed a brief in which she concludes that the appeal is
frivolous and without merit.  Appellate counsel states that she has studied the record and has
found no error preserved for appeal that could serve as grounds for reversible error.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493,
reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional
evaluation of the record, and demonstrating why, in effect, there are no arguable grounds to be
advanced. (1) See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978).  A copy of counsel's brief
has been delivered to Appellant, and Appellant has been advised of his right to examine the
appellate record and file a pro se brief.  No pro se brief has been filed.  
	We have carefully reviewed the entire record and agree that the appeal is wholly frivolous
and without merit.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005). 
Further, we find nothing in the record that may arguably support the appeal.  Accordingly, we
affirm the trial court's judgment.



September 30, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)
1.  A copy of counsel's brief has been delivered to Appellant, informing him of his right to
file a brief pro se.  Appellant has not done so.